Citation Nr: 1100031	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  07-24 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than May 30, 2006, 
for the grant of service connection for chronic lumbar sprain 
with spondylolisthesis and degenerative disc disease.

2.  Entitlement to an initial rating in excess of 10 percent for 
chronic lumbar sprain with spondylolisthesis and degenerative 
disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from July 28, 1966, to August 
27, 1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  In February 2007, the Veteran requested a hearing 
before a "hearing Judge", but he withdrew this request in 
writing in August 2007.


FINDINGS OF FACT

1.  By a Board decision dated in January 1972, the Board denied 
the claim of entitlement to service connection for a back 
disability.  The Veteran was given notice of this decision in 
January 1972 and it is final.

2.  By a decision dated in October 2004, the RO denied to reopen 
the Veteran's claim of entitlement to service connection for a 
back disability.  The Veteran was notified of the decision and 
his appellate rights by letter dated later that month and did not 
appeal this decision; it is final.  

3.  The Veteran first expressed interest in reopening the claim 
of entitlement to service connection for a back disability by 
written communication received by VA on May 30, 2006.

4.  Effective from May 30, 2006, the Veteran's chronic lumbar 
sprain with spondylolisthesis and degenerative disc disease is 
not productive of:  forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; nor has this 
disability resulted in incapacitating episodes.


CONCLUSIONS OF LAW

1.  An effective date earlier than May 30, 2006, for the grant of 
service connection for chronic lumbar sprain with 
spondylolisthesis and degenerative disc disease is not warranted.  
38 U.S.C.A. §§ 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.400, 
20.1103 (2010).

2.  Effective from May 30, 2006, the criteria for an initial 
evaluation in excess of 10 percent for chronic lumbar sprain with 
spondylolisthesis and degenerative disc disease have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5237, 5239 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published at 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim for VA 
benefits.  In the present appeal which arises from the Veteran 
application to reopen a claim for service connection for a back 
disability, the appellant was provided with initial notice of the 
VCAA in June 2006, which was prior to the February 2007 rating 
decision on appeal. Therefore, the express requirements set out 
by the Court in Pelegrini have been satisfied.

For purposes of evaluating the Veteran's May 2006 request to 
reopen his claim, the Board observes that the case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), held that in regard to matters 
that involve a request to reopen a previously denied claim for 
service connection based upon the receipt of new and material 
evidence, in addition to providing notice of the evidence and 
information that is necessary to establish entitlement to service 
connection, VA must first notify a claimant of the evidence and 
information that is necessary to reopen the claim.  To that end, 
the Court determined that in the context of a claim to reopen, 
the VCAA requires that VA must first review the bases for the 
prior denial of record, and then release a notice letter to the 
veteran that explains the meaning of both 'new' and 'material' 
evidence, and also describes the particular type(s) of evidence 
necessary to substantiate any service connection elements that 
were found to be insufficiently shown at the time of the prior 
final VA denial.  Kent, supra.

In this case, the appellant was provided specific notice of what 
evidence was necessary to establish entitlement to service 
connection for a back disability in the June 2006 letter as well 
as what constitutes new and material evidence.  Moreover, since 
the RO reopened and granted the Veteran's claim of entitlement to 
service connection for a back disability in the February 2007 
rating decision, any error in this regard poses no prejudice to 
the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Moreover, the Board notes that the appellant's appeal of the 
effective date assigned for the grant of a back disability and 
disagreement with the initial rating assigned are downstream 
issues, and additional VCAA notice is not required.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

During the pendency of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim. Those 
five elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claim on appeal, the Board finds that 
the appellant is not prejudiced by a decision at this time since 
the claims are being denied.  Therefore, any notice defect, to 
include disability rating and effective date, is harmless error 
since no disability rating or effective date will be assigned. 
Moreover, the appellant was provided with notice of the 
disability rating and effective date elements in the June 2006 
letter.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining private and VA medical records identified by the 
appellant.  The appellant was additionally provided with the 
opportunity to attend a Board hearing which he initially 
requested, but later withdrew.  In terms of affording the 
appellant a VA examination, the appellant was afforded a VA 
examination with respect to this appeal in January 2007.  The 
Board finds that the examination was adequate in that the 
examiner reviewed the record, interviewed the Veteran, and 
performed an appropriate physical examination with adequate 
findings.  In short, the Board finds that the examination report 
is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a fully 
informed evaluation of the claim). Moreover, the appellant has 
not indicated that any additional pertinent evidence exists, and 
there is no indication that any such evidence exists.

Under these circumstances, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claims under 
consideration and that adjudication of the claims at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The appeal is now ready to be considered 
on the merits.

II.  Earlier Effective Date Claim

The RO awarded the Veteran service connection for chronic lumbar 
sprain with spondylolisthesis and degenerative disc disease in 
February 2007 and assigned a 10 percent evaluation effective the 
date of receipt of his claim to reopen, on May 30, 2006. The 
Veteran asserts that he is entitled to compensation for his back 
disability back to 1971, which is around the time he initially 
filed a claim of entitlement to service connection for a back 
disability.

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection on 
a direct basis, shall be the day following separation from active 
service if the claim is received within one year of separation 
from service; otherwise, the effective date shall be the date of 
receipt of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400(b)(2)(i) (2010).  The effective date of a reopened claim 
based on new and material evidence after final disallowance shall 
be the date of receipt of the new claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(ii).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2010).  A claim, 
whether "formal" or "informal," must be "in writing" in order to 
be considered a "claim" or "application" for benefits.  See 
Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any 
claim for VA benefits must be submitted in the form prescribed by 
the Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section § 
5101(a) is a clause of general applicability and mandates that a 
claim must be filed in order for any type of benefit to accrue or 
be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  An informal claim is any communication indicating an 
intent to apply for one or more benefits, and must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2010).

Under certain circumstances, examination or hospitalization 
reports may be accepted as an informal claim for benefits under 
an existing law or for benefits under a liberalizing law, if the 
report relates to a disability which may establish entitlement.  
38 C.F.R. § 3.157 (2010).  Specifically, once a formal claim for 
pension or compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a VA 
examination or hospitalization report will be accepted as an 
informal claim for increased benefits. 38 C.F.R. § 3.157(b)(1).

In the instant case, the Veteran filed an initial claim of 
entitlement to service connection for a back disability in June 
1971 which the RO denied in August 1971 on the basis that a back 
condition was not shown by the evidence of record.  The Veteran 
appealed this decision to the Board.  See 38 C.F.R. §§ 20.200, 
20.302.  In January 1972, the Board denied the claim and provided 
notice to the Veteran that same month.  The Board's decision is 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The next correspondence that the RO received from the Veteran 
with respect to his back claim is a June 2004 statement wherein 
he reported that he had been granted a 100% temporary disability 
rating for his knee conditions and back, and did not challenge 
the decision in 1972 of "no continuous of [his] back rating".  
However, he said he had seen his doctor throughout the years for 
pain relief and he requested an evaluation of his back, 
reiterating that he had been granted temporary service connection 
33 years earlier.  The RO considered this to be an application to 
reopen a claim of entitlement to service connection for a back 
disability and denied the claim in October 2004 on the basis that 
no new and material evidence had been submitted.  The Veteran was 
notified of this decision and his appellate rights in October 
2004, but he did not appeal this decision.  Also on file at that 
time were medical records from David Chambers, M.D., dated in 
August 1998, June 2000, and November 2001, noting the Veteran's 
back problems and offering nexus opinion evidence (in the 
November 2001 record).  

The next correspondence that the RO received from the Veteran was 
his written request (VA Form 21-4138) received by VA on May 30, 
2006, to reopen his claim of entitlement to service connection 
for a back disability.  The Veteran signed this form on May 26, 
2006.  He included with this request the report of a private 
computed tomography (CT) scan of the Veteran's lumbar spine dated 
May 24, 2006.  

Subsequent to this application, in July 2006, the RO received VA 
outpatient treatment records dated in June 2006 that pertain to 
the Veteran's complaints of back pain and reflect CT scan results 
of the Veteran's lumbar spine.  There is also a January 2007 VA 
orthopedic examination report containing the examiner's opinion 
that the veteran's back condition was due to his service-
connected knee disability.  As the date of this evidence 
establishing the Veteran's entitlement to service connection for 
his back disability is dated after the Veteran's May 30, 2006, 
claim to reopen, this evidence does not entitle the Veteran to an 
earlier effective date. Moreover, as noted above, the law holds 
that the effective date of a reopened claim based on new and 
material evidence after the final disallowance shall be the date 
of the new claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(ii).

The Board has considered the Veteran's contention regarding the 
fact that the effective date of the grant of service connection 
should date back to his initial claim in 1971.  However, while 
the Board in no way disputes the finding that the Veteran's 
present back disability is related to his service-connected knee 
disability, VA is bound by the laws as enacted by congress and 
its own controlling regulations regarding the finality of 
decisions and assignment of effective dates.  See 38 U.S.C.A. § 
7104(c); 38 C.F.R. § 3.400.  Consequently, as the Veteran first 
expressed interest in reopening the previously denied claim (in 
October 2004) of entitlement to service connection for a back 
disability by written communication which was received by VA on 
May 30, 2006, the effective date of the subsequent award of 
benefits can be no earlier than this date.

Based on the foregoing, the preponderance of the evidence weighs 
against an effective date earlier than May 30, 2006, for the 
grant of service connection for chronic lumbar sprain with 
spondylolisthesis and degenerative disc disease.  As the 
preponderance of the evidence is against the Veteran's claim, the 
benefit-of-the-doubt rule is not for application and the claim 
must be denied.  38 U.S.C.A. § 5107(b).

III.  Increased Rating Claim

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability such doubt will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). See also, 
Fenderson v. West, 12 Vet. App. 119 (1999).  As the issue on 
appeal follows the initial grant of service connection in the 
February 2007 rating decision, consideration has been given to 
the possibility that different ratings may be warranted for 
different time periods.  See Fenderson, supra.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements. In evaluating disabilities 
of the musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement, and 
weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities.  38 
C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

Under the General Rating Formula for Diseases and Injuries of the 
Spine, Diagnostic Code 5237 governs ratings of lumbosacral 
strain, Diagnostic Code 5239 governs ratings of spondylolisthesis 
or segmental instability, and Diagnostic Code 5243 governs 
ratings of intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2010)).  This formula provides that with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease, a 10 percent disability evaluation is assigned when 
there is forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; the combined range of 
motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.

A 20 percent disability evaluation is warranted when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or, there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (1) 
(2010).

Further, for VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 0 to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion range of motion of 
the thoracolumbar spine is 230 degrees.  The normal ranges of 
motions for each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2010).  See 
also 38 C.F.R. § 4.71a, Plate V (2010).

Unfavorable ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the ankylosis results in one 
or more of the following: difficulty walking because of a limited 
line of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root stretching. 
Fixation of a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine, 
Note (5) (2010).  

The pertinent medical evidence in this case consists of a May 
2006 CT scan report of the Veteran's lumbosacral spine and 
associated VA clinical records in June 2006 showing significant 
disc degeneration and spinal stenosis at L4-5 and L5-1.  The June 
2006 records note that the Veteran declined treatment at the pain 
management clinic at that time.  These records demonstrate that 
the Veteran's chronic lumbar sprain with spondylolisthesis and 
degenerative disc disease is manifested by subjective complaints 
of chronic pain with radiating pain into the left leg, 
particularly around the thigh, buttock and down to the knee.  

In addition, there is a January 2007 VA examination report 
showing that the Veteran had forward flexion to 90 degrees with 
complaints of mild discomfort, extension to 30 degrees, side 
bending (lateral flexion) to 15 degrees on the right and left 
with obvious spasm in the lumbar area and rotation to 60 degrees 
on the right and 50 degrees on the left.  These range of motion 
findings do not meet the criteria for a 20 percent evaluation 
requiring forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees. Moreover, the sum of 
range of motion findings from these examinations for forward 
flexion, extension, left and right lateral flexion, and left and 
right rotation combine to more than 120 degrees.  See 38 C.F.R. § 
4.71a, Code 5237, Note (2).  Thus, this report does not contain 
the necessary findings required to meet the criteria for a higher 
rating under Codes 5237, 5239.

In addition, while the January 2007 VA examination report shows 
that there was spasm in the Veteran's back and tenderness on 
examination, the medical evidence does not show that the 
Veteran's service-connected lumbar spine disability is productive 
of muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour, such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Rather, findings 
revealed that the Veteran was able to get in and out of a chair 
without difficulty, walked heel to toe and did a partial squat.  
The examiner described the Veteran's ability to walk as 
"normal", including heel to toe.  He also noted that the 
Veteran did not use assistive devices.  As such, the Veteran has 
not been shown to have met the criteria for an initial evaluation 
in excess of 10 percent under Diagnostic Code 5237.

The Board further finds that a separate disability rating is not 
warranted because the objective medical evidence does not 
demonstrate that the Veteran suffers from a separate neurological 
disability distinct from his chronic lumbar sprain with 
spondylolisthesis and degenerative disc disease.  In this regard, 
the January 2007 VA examiner remarked that examination of the 
lower extremities revealed normal neurologic examination except 
for some hypesthesia in the right knee, around his area of 
surgery where a scar was located.  The Veteran has also denied 
having any bowel or bladder problems.  In short, the medical 
evidence of record does not identify any separate neurological 
findings or disability not already contemplated under the 
discussed pertinent criteria.  Therefore, the Board concludes 
that the Veteran did not suffer from additional neurological 
deficiency so as to warrant a separate disability rating under 
the diagnostic codes pertinent to rating neurological disorders.  
See 38 C.F.R. § 4.71a, Codes 5237, 5239 Note (1).

The Board has considered the Veteran's complaints at the January 
2007 VA examination of radiating pain into the left extremity, 
but notes that the diagnostic code evaluations under the General 
Rating Formula for Diseases and Injuries of the Spine contemplate 
symptoms with or without pain, whether or not it radiates.  
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5239.

In addition, the January 2007 VA examiner stated that the Veteran 
had not had any incapacitating episodes in the past 12 months.  
Absent a showing of incapacitating episodes due to intervertebral 
disc syndrome, consideration of the Veteran's lumbar disability 
under the criteria for intervertebral disc syndrome is also not 
warranted. See 38 C.F.R. 4.71a, Code 5243 (2010).

Moreover, while the Board has considered higher ratings based on 
functional loss due to factors such as pain and weakness, 
weakened movement, excess fatigability, and incoordination 
pursuant to the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59; 
Deluca, supra, the findings in this regard are minimal and are 
best reflected in the criteria for the present 10 percent 
evaluation.  In this regard, the January 2007 VA examiner 
reported that he was confident that with repetitive bending, the 
Veteran would fatigue and have more pain, but he also noted that 
the Veteran did not demonstrate weakness and though he did report 
painful motion, there was no objective evidence of it.  He 
further relayed that the Veteran did not demonstrate additional 
limitations following repetitive use.

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does have 
the authority to decide whether a claim should be referred to the 
VA Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.  38 C.F.R. § 
3.321(b)(1).

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for the service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.  If the 
criteria reasonably describe the Veteran's disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected 
chronic lumbar sprain with spondylolisthesis and degenerative 
disc disease reasonably describe his disability levels and 
symptomatology and provide for greater evaluations for more 
severe symptoms.  In terms of marked interference with 
employment, the Veteran reported at the January 2007 VA 
examination that he worked as a safety engineer and did not miss 
work due to his back, although he had some days that were worse 
than others.  Moreover, there is no evidence that he was 
hospitalized due to this disability.  For these reasons, the 
disability picture is contemplated by the Rating Schedule, and 
the assigned schedular rating is, therefore, adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).
Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record. The Court further held that 
when evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  In 
this case, there is no evidence that the Veteran is presently 
unemployable.  Rather, as noted above, the Veteran reported at 
the January 2007 VA examination that works as a safety engineer 
and does not miss work due to his back.  The Board thus finds 
that a claim for a TDIU is not raised by the record as the 
evidence of record fails to show that the Veteran is unemployable 
due to service-connected disability.  

Based on the foregoing, the Board concludes that the Veteran's 
chronic lumbar sprain with spondylolisthesis and degenerative 
disc disease is properly evaluated at 10 percent from the date of 
the grant of service connection.  As the preponderance of the 
evidence is against an evaluation higher than 10 percent from the 
date of the grant of service connection, the benefit of the doubt 
rule does not apply and the claim must be denied.  38 U.S.C.A. § 
5107.


ORDER

Entitlement to an effective date earlier than May 30, 2006, for 
the grant of service connection for chronic lumbar sprain with 
spondylolisthesis and degenerative disc disease, is denied.

Entitlement to an initial rating in excess of 10 percent for 
chronic lumbar sprain with spondylolisthesis and degenerative 
disc disease is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


